DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hanagasaki (US 5515887).
Regarding claim 1, Hanagasaki discloses a rebar tying machine (Fig. 1-4), comprising: a reel (3) having a wire (4); a wheel (18, 18a is a wheel that rotates and holds the reel) holding the reel and rotatable integrally with the reel; a wheel holder (10 and structures holding 18 – see Fig. 2) rotatably holding the wheel; and an elastic body (19) interposed between the wheel and the wheel holder.  
Regarding claim 2, Hanagasaki discloses the rebar tying machine according to claim 1, wherein the reel is provided with an opening (opening of 13) partitioned by a partition wall (13), and the wheel includes an engagement protrusion (18a) which is configured to enter the opening and abut the partition wall in a direction in which the reel rotates.  

Regarding claim 4, Hanagasaki discloses the rebar tying machine according to claim 1, further comprising a pressing mechanism (21 – spring 19 applies force to the reel toward the 21. 21 applies equal amount of force to the reel against the wheel based on physics) configured to press the reel against the wheel.  
Regarding claim 5, Hanagasaki discloses the rebar tying machine according to claim 1, further comprising a rotation detecting mechanism (22 detects rotation of the reel and the wheel) configured to detect rotation of the wheel relative to the wheel holder.  
Regarding claim 6, Hanagasaki discloses a rebar tying machine (Fig. 1-4), comprising: 
a reel (3) having a wire (4); a wheel (18, 18a is a wheel that rotates and holds the reel) holding the reel and rotatable integrally with the reel; a wheel holder (10 and structures holding 18 – see Fig. 2) rotatably holding the wheel; wherein the wheel is movable relative (18 rotates and moved by 19 in the up and down direction as viewed in Fig. 2) to the wheel holder.  
Regarding claim 7, Hanagasaki discloses the rebar tying machine according to claim 6, wherein relative to the wheel holder, the wheel is movable in a direction (up and down direction as viewed in Fig. 2 by 19 to engage with 13) along a rotation axis of the reel and is immovable (not movable left to right direction as it is fitted inside 10) in a direction perpendicular to the rotation axis of the reel.
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        


/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799